DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract contains two paragraphs.  The abstract should be in narrative form and generally limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  The specification appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.    
While not a complete list of the grammatical and idiomatic errors, see the instant specification, para [00003] which recites “The application of ultraviolet has been expanding in a medical field and a photocatalyst field, and the industrial value of an ultraviolet light emitting field has increased”.  Words appear to be missing.
See para [00052], which recites the formula M1M2PO4, which requires 1 mole of M1 and 1 mole of M2, however the rest of the specification, including every example discloses the formula (M1)1-xPO4:(M2)x.  See para [00053] and [00055]) and the table on page 17. 

These are examples but not an exhaustive list of the errors in the instant specification. Therefore, a substitute specification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
For example claim 1 recites “An ultraviolet light emitting phosphor composed of a phosphate containing at least two metal elements selected from the group consisting of group 13 elements and lanthanoid series elements, wherein the phosphor is excited Claims 2-6 are dependent from claim 1.
While not a suggestion of claim language, in the interest of compact prosecution, claim 1 is treated as follows:
‘An ultraviolet light emitting phosphor composed of a phosphate containing at least two metal elements selected from the group consisting of group 13 elements and lanthanoid series elements’.
Appropriate correction is required.
See claim 2, ln 2, which recites a phosphor represented by general formula “M1M2PO4” where M1 is at least one metal element selected from a particular group of elements and M2 is a mole fraction of a metal element selected from a different group of elements.  As written, the formula M1M2PO4 requires 1 mole of M1 and 1 mole of M2.  However, based on the mole fractions listed in the claim and the instant disclosure, M2 appears to be a dopant in an M1PO4 host.  See the examples in the instant disclosure, particularly in para [00053] which recites (Lu,Y,Al,Ga)1-xPO4:Scx and in para [00055] which recites Lu1-xPO4:Ndx.
While not a suggestion of claim language, in the interest of compact prosecution, the formula “M1M2PO4” is treated as ‘(M1)1-xPO4:(M2)x’ where x is the mole fraction of M2. 
Appropriate correction is required.
Also see claim 2, ln 5-10 which recites the term “a raw material fraction”.  The claim recites a raw material fraction but the ranges recited are the mole fractions of the element in the phosphor composition.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-6 contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0138387 A1 to Fan et al. (hereinafter Fan).
claim 1, Fan discloses an ultraviolet light emitting phosphor (para [0005]) composed of a phosphate containing at least two metal elements selected from the group consisting of group 13 elements and lanthanoid series elements para [0005]). The phosphor is capable of emitting ultraviolet light when excited by vacuum ultraviolet radiation (para [0018]).
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 2, Fan discloses an ultraviolet light emitting phosphor according to claim 1, wherein the phosphor is represented by a general formula (Y,La)PO4:Ce where Ce is present at a mole fraction of 0.12 (Table 1).  This is instantly claimed formula M1M2PO4 (treated as (M1)1-xPO4:(M2)x), wherein M1 is a yttrium (Y) element and a lanthanum (La) element; and M2 is a cerium (Ce) element at a mole fraction of 0.12 (Table 1), which falls completely within the instantly claimed range of 0.05 to 0.50.
This rejection is based on the interpretations set forth in item #3, above.

Regarding claims 3-6, Fan discloses a light emitting device (tanning device, para [0001] and [0015]) comprising a light emitting element (fluorescent lamp) (para [0001] and [0014]) comprising the ultraviolet light emitting phosphor according to claims 1 and 2.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012-048831 A to Tagawa et al. (hereinafter Tagawa), submitted by applicant in the IDS filed 9/11/19, using a machine translation.	
claim 1, Tagawa discloses an ultraviolet light emitting phosphor (para [0005]) composed of a phosphate containing at least two metal elements selected from the group consisting of group 13 elements and lanthanoid series elements (para [0005]). The phosphor is capable of emitting ultraviolet light when excited by vacuum ultraviolet radiation (para [0013]).
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 2, Tagawa discloses an ultraviolet light emitting phosphor according to claim 1, wherein the phosphor is represented by a general formula LaPO4 activated by neodymium (Nd), where Nd is present at a mole fraction of 0.01 to 0.03    (1 to 3%, para [0007] and [0019]).  This is instantly claimed formula M1M2PO4 (treated as (M1)1-xPO4:(M2)x), wherein M1 is La; and M2 is Nd at a mole fraction of 0.01 to 0.03 (para [0019]), which falls completely within the instantly claimed range of 0.005 to 0.10.
This rejection is based on the interpretations set forth in item #3, above.

Regarding claims 3-6, Tagawa discloses a light emitting device (lamp, para [0005]) comprising a light emitting element (phosphor coated tube 2) (para [0005] and Fig. 3) comprising the ultraviolet light emitting phosphor according to claims 1 and 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0258601 A1 to Justel et al. (hereinafter Justel).
Regarding claim 1, Justel discloses an ultraviolet light emitting phosphor (para [0012]) composed of (Y1-x-y-zLuxScyAz)PO4, wherein 0≤x<1, 0<y≤1 and 0≤z<0.05 and A is an activator selected from the group consisting of bismuth (Bi), praseodymium (Pr) and Nd (para [0029]).  When A is Pr or Nd, Justel discloses a phosphate containing at least two metal elements selected from the group consisting of group 13 elements and lanthanoid series elements. The phosphor is capable of emitting ultraviolet light when excited by vacuum ultraviolet radiation (para [0076]). 
It would be obvious to one of ordinary skill in the art to select Pr or Nd as an obvious alternative to Bi as activator A, because they are taught as equivalents (para [0079]).  It would also be obvious to select Pr or Nd as the activator to provide a phosphor with the particular (exact) UV emission wavelengths desired (para [0096]).


Regarding claim 2, Justel discloses an ultraviolet light emitting phosphor according to claim 1, wherein the phosphor is represented by a general formula (Y1-x-y-zLuxScyAz)PO4, activated by scandium (Sc) and Nd or Pr (para [0029]). This is instantly claimed formula M1M2PO4 (treated as (M1)1-xPO4:(M2)x), wherein M1 is at least one metal element selected from the group consisting of Y, La, and lutetium (Lu); and M2 is Sc at a mole fraction of  0<y≤1.0 (para [0029]), which overlaps the instantly claimed range of 0.005 to 0.80 and optionally contains Nd at a mole fraction of 0≤z<0.05 (para [0029]), which overlaps the instantly claimed range of 0.005 to 0.10 or Pr at a mole fraction of 0≤z<0.05 (para [0029]), which overlaps the instantly claimed range of 0.005 to 0.20.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’. It would also be obvious to one of ordinary skill in the art to control the amount of M2 to provide a very bright crystalline phosphor with a very high quantum yield (para [0030]).
This rejection is based on the interpretations set forth in item #3, above.

Regarding claims 3-6, Justel discloses a light emitting device (para [0052]) comprising a light emitting element (coated wall, 101) (para [0069] and Fig.1) comprising the ultraviolet light emitting phosphor according to claims 1 and 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734